837 F.2d 477
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earl MORAN, Defendant-Appellant.
No. 87-6278.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges, BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant Earl Moran moves for bail pending trial on charges of distribution and possession with intent to distribute cocaine and controlled substances, conducting an illegal gambling business, illegal use of the telephone, and Racketeer Influenced Corrupt Organization Act (RICO) violations.  The district court granted the defendant's motion for release pending trial, but upon motion of the government, revoked defendant's bail.  Because this court was unsure whether the district court applied the correct standards in its order of November 7, 1987, the case was remanded to the district court to afford the district court an opportunity to clarify its order.  The district court has now issued a memorandum opinion and order to clarify its order of November 7, 1987.


2
A review of the district court's order of December 22, 1987, reveals that the district court applied the correct standards in its order of November 7, 1987, which revoked defendant's bail.  18 U.S.C. Sec. 3148(b).  Accordingly, the district court's order revoking defendants bail is affirmed.